Per Curiam.
Plaintiff seeks a judgment to compel defendant, who is her husband, to account to her for the income of certain real property owned by them. Defendant’s amended answer alleges that plaintiff does not come into equity court with clean hands. To substantiate that claim defendant sets forth at length the particulars in which plaintiff has treated him unfairly, among other things, that she fraudulently procured the deed of the property to herself and defendant so that it did not convey to them as tenants by the entirety as agreed, that she left him to live apart in another State, and that, by her wrongdoing, she has caused him great expense for maintaining her in her separate residence, for hiring help to do the work she, as a wife, ought to have done, and for the upkeep of the property. And his answer further alleges that these expenses far exceed the income of the property.
We do not pass upon the sufficiency of the answer, nor the necessity for the defendant to plead the account. Those questions are not before us. However, defendant’s contention that as a penalty for contesting plaintiff’s right to an accounting he is, by this order, compelled to state that very account in a bill of particulars, is not well founded. By tendering that issue in his answer, he subjects himself to the rules of pleading. Having pleaded an account, he may properly be required to give the particulars of it, in order that the trial may be facilitated, and the plaintiff informed of what she must meet.
*621The order should be affirmed, with ten dollars costs and disbursements.
All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.
Order affirmed, with ten dollars costs and disbursements.